UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-8933 APCO ARGENTINA INC. (Exact name of registrant as specified in its charter) CAYMANISLANDS EIN 98-0199453 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) ONE WILLIAMSCENTER, 26th FLOOR TULSA, OKLAHOMA 74172 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (918)573-2164 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of com­mon stock as of the latest practicable date. Class Outstanding at July 31, 2007 Ordinary Shares, $0.01 Par Value 7,360,311 Shares APCO ARGENTINA INC. INDEX PageNo. PART I. FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 4 Consolidated Statements of Income – Three and Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 Certain matters contained in this report include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These statements discuss the Company’s expected future results based on current and pending business operations.The Company makes these forward-looking statements in reliance on the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, included in this report which address activities, events or developments that the Company expects, believes or anticipates will exist or may occur in the future, are forward-looking statements.Forward-looking statements can be identified by various forms of words such as “anticipates,” “believes,” “could,” “may,” “should,” “continues,” “estimates,” “expects,” “forecasts,” “might,” “planned,” “potential,” “projects,” “scheduled,” “will,” or similar expressions.These forward-looking statements include, among others, statements regarding: · amounts and nature of future capital expenditures; · expansion and growth of the Company’s business and operations; 2 Index · business strategy; · estimates of proved gas and oil reserves; · reserve potential; · development drilling potential; · cash flow from operations; and · oil and gas prices and demand for those products. Forward-looking statements are based on numerous assumptions, uncertainties, and risks that could cause future events or results to be materially different from those stated or implied in this document.Many of the factors that will determine these results are beyond the Company’s ability to control or predict.Specific factors which could cause actual results to differ from those in the forward-looking statements include: · the uncertainties inherent in assessing and estimating reserves and future reserves, market demand, and volatility of prices; · inflation, interest rates, fluctuation in foreign currency exchange rates, and general economic conditions; · the impact of operational and development hazards; · costs of, changes in, or the results of laws, government regulations, environmental liabilities, and litigation; · political conditions in Argentina and other parts of the world; · the failure to renew participation in hydrocarbon concessions granted by the Argentine government on reasonable terms; and · risks associated with weather conditions, earthquakes, and acts of terrorism. Given the uncertainties and risk factors that could cause the Company’s actual results to differ materially from those contained in any forward-looking statement, the Company cautions investors not to unduly rely on its forward-looking statements.The Company disclaims any obligations to and does not intend to update the above list or to announce publicly the result of any revisions to any of the forward-looking statements to reflect future events or developments. In addition to causing the Company’s actual results to differ, the factors listed above and referred to below may cause the Company’s intentions to change from those statements of intention set forth in this report.Such changes in the Company’s intentions may also cause its results to differ.The Company may change its intentions at any time and without notice, based upon changes in such factors, its assumptions, or otherwise. Because forward-looking statements involve risks and uncertainties, the Company cautions that there are important factors, in addition to those listed above, that may cause actual results to differ materially from those contained in the forward-looking statements.For a detailed discussion of those factors, see Part I, Item IA.“Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 and Part II, Item 1A “Risk Factors” in this report. 3 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements APCO ARGENTINA INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in Thousands Except Share and Per Share Amounts) June 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 44,469 $ 49,662 Short term investments 6,683 - Accounts receivable 7,396 7,464 Inventory 1,778 1,309 Other current assets 2,374 1,679 Total Current Assets 62,700 60,114 Property and Equipment: Cost, successful efforts method of accounting 110,071 101,598 Accumulated depreciation, depletion and amortization (60,328 ) (55,901 ) 49,743 45,697 Argentine investments, equity method 60,657 57,382 Deferred Argentine income tax asset 42 29 Other assets 850 1,022 $ 173,992 $ 164,244 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 5,166 $ 3,973 Affiliate payables 528 308 Accrued liabilities 1,234 2,065 Argentine income taxes payable 1,480 3,415 Dividends payable 2,576 2,576 Total Current Liabilities 10,984 12,337 Long-term liabilities 1,977 1,753 Minority Interest in Subsidiaries 163 151 Stockholders' Equity: Ordinary shares, par value $0.01 per share; 15,000,000 shares authorized; 7,360,311 shares issued and outstanding 74 74 Additional paid-in capital 9,326 9,326 Accumulated other comprehensive loss (1,345 ) (1,345 ) Retained earnings 152,813 141,948 Total Stockholders' Equity 160,868 150,003 $ 173,992 $ 164,244 The accompanying notes are an integral part of these consolidated financial statements. 4 Index APCO ARGENTINA INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in Thousands Except Per Share Amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUES: Operating revenue $ 14,768 $ 14,580 $ 28,962 $ 27,600 COSTS AND EXPENSES: Operating expense 2,756 2,130 4,981 3,716 Provincial production taxes 1,666 1,605 3,216 3,022 Transportation and storage 261 204 524 400 Selling and administrative 934 672 2,230 1,891 Depreciation, depletion and amortization 2,414 1,990 4,479 3,840 Exploration expense 74 144 1,087 599 Argentine taxes other than income 1,045 760 2,056 1,117 Foreign exchange losses (gains) 25 (66 ) (1 ) (13 ) Other expense 246 550 745 853 9,421 7,989 19,317 15,425 TOTAL OPERATING INCOME 5,347 6,591 9,645 12,175 INVESTMENT INCOME Interest and other income 809 396 1,453 755 Equity income from Argentine investments 4,603 5,854 9,395 11,120 5,412 6,250 10,848 11,875 Minority interest expense 10 4 20 15 Income before Argentine income taxes 10,749 12,837 20,473 24,035 Argentine income taxes 2,426 2,515 4,456 4,737 NET INCOME $ 8,323 $ 10,322 $ 16,017 $ 19,298 Earnings per ordinary share – basic and diluted: NET INCOME PER SHARE – BASIC AND DILUTED $ 1.13 $ 1.40 $ 2.18 $ 2.62 Average ordinary shares outstanding – basic and diluted 7,360 7,360 7,360 7,360 The accompanying notes are an integral part of these consolidated financial statements. 5 Index APCO ARGENTINA INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in Thousands Except Per Share Amounts) Six Months Ended June 30, 2007 2006 CASH FLOW FROM OPERATING ACTIVITIES: Net income $ 16,017 $ 19,298 Adjustments to reconcile to net cash provided by operating activities: Equity income from Argentine investments (9,395 ) (11,120 ) Dividends from Argentine investments 6,120 6,934 Deferred income tax benefit (12 ) (14 ) Depreciation, depletion and amortization 4,479 3,840 Changes in accounts receivable 68 (478 ) Changes in affiliate receivable - (705 ) Changes in inventory (469 ) 139 Changes in other current assets (695 ) (642 ) Changes in accounts payable 1,193 1,008 Changes in affiliate payables 220 108 Changes in accrued liabilities (831 ) 68 Changes in Argentine income taxes payable (1,935 ) (962 ) Minority interest in consolidated subsidiaries 20 14 Other, including changes in noncurrent assets and liabilities 245 448 Net cash provided by operating activities 15,025 17,936 CASH FLOW FROM INVESTING ACTIVITIES: Property plant and equipment: Capital expenditures (8,374 ) (9,927 ) Short term investments: Purchase of short term investments (6,683 ) (10,236 ) Proceeds from short term investments - 8,523 Net cash used in investing activities (15,057 ) (11,640 ) CASH FLOW FROM FINANCING ACTIVITIES: Dividends paid to minority interest (9 ) - Dividends paid ($0.70 per share in 2007 and $0.55 per share in 2006) (5,152 ) (4,048 ) Net cash used in financing activities (5,161 ) (4,048 ) Increase (decrease) in cash and cash equivalents (5,193 ) 2,248 Cash and cash equivalents at beginning of period 49,662 28,670 Cash and cash equivalents at end of period $ 44,469 $ 30,918 The accompanying notes are an integral part of these consolidated financial statements. 6 Index APCO ARGENTINA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) General The unaudited, consolidated financial statements of Apco Argentina Inc. (the “Company”), included herein, do not include all footnote disclosures normally included in annual financial statements and, therefore, should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. In the opinion of the Company, all adjustments, consisting of only normal recurring adjustments, have been made to present fairly the results of the three and six month periods ended June 30, 2007 and 2006.The results for the periods presented are not necessarily indicative of the results for the respective complete years. (2) Revenue Recognition The Company recognizes revenues from sales of oil, gas, and plant products at the time the product is delivered to the purchaser and title has been transferred. (3) Property and Equipment The Company uses the successful-efforts method of accounting for oil and gas exploration and production operations, whereby costs of acquiring non-producing acreage and costs of drilling successful exploration wells and development costs are capitalized. Geological and geophysical costs, including three dimensional (“3D”) seismic survey costs, and costs of unsuccessful exploratory drilling are expensed as incurred. Oil and gas properties are depreciated over their productive lives using the units of production method based on proved producing reserves. Non oil and gas property is recorded at cost and is depreciated on a straight-line basis, using estimated useful lives of three to 15 years. The Company reviews its proved properties for impairment on a property by property basis and recognizes an impairment whenever events or circumstances, such as declining oil and gas prices, indicate that a property’s carrying value may not be recoverable. The Company records a liability equal to the present value of expected future asset retirement obligations in accordance with the requirements of Statement of Financial Accounting Standards (“SFAS”) No. 143, “Accounting for Asset Retirement Obligations.” (4) Income and Argentine Taxes As described in Note 8 of the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, the Company believes its earnings are not subject to U.S. income taxes, nor Cayman Islands income or corporation taxes.Income derived by the Company from its Argentine operations is subject to Argentine income tax at a rate of 35 percent and is included in the Consolidated Statements of Income as Argentine income taxes. The effective income tax rate reflected in the Consolidated Statements of Income differs from Argentina’s statutory rate of 35 percent.This is so because although the Company incurs income taxes only in Argentina, the country where all of its oil and gas income generating activities are located, it also generates income and incurs expenses outside of Argentina that are not subject to income taxes in Argentina or in any other jurisdiction and therefore do not affect the amount of income taxes paid by the Company.Such items include interest income resulting from the Company’s cash and cash equivalents deposited in its Cayman Island and Bahamas banks, general and administrative expenses incurred by the Company in its headquarters office in Tulsa, Oklahoma, equity income from Argentine investments that is recorded by the Company on an after tax basis, and foreign exchange losses resulting from the devaluation of the peso which are not deductible in Argentina. 7 Index APCO ARGENTINA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Provision is made for deferred Argentine income taxes applicable to temporary differences between the financial statement and tax basis of the assets and liabilities. Effective January 1, 2007, we adopted FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109” (FIN 48).The Interpretation prescribes guidance for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.To recognize a tax position, the Company determines whether it is more likely than not that the tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.A tax position that meets the more likely than not recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The tax position is measured as the largest amount of benefit, determined on a cumulative probability basis, which is greater than 50 percent likely of being realized upon ultimate settlement. FIN 48 is effective for fiscal years beginning after December 15, 2006.The cumulative effect of applying the Interpretation must be reported as an adjustment to the opening balance of retained earnings in the year of adoption. The Company adopted FIN 48 beginning January 1, 2007, as required.The cumulative effect of adopting FIN 48 had no impact on retained earnings. As of January 1, 2007, the Company had no unrecognized tax benefits.There has been no change to this condition during the six months ended June 30, 2007. It is the Company’s policy to recognize tax related interest and penalties as a component of income tax expense.The statute of limitations for income tax audits in Argentina is five years, and begins on December 31 in the year in which the tax return is filed, therefore the tax years 2001 through 2006 remain open to examination. Export Tax in Tierra del Fuego In 1972, Argentine law No. 19,640 established that imports and exports to and from the province of Tierra del Fuego were tax exempted.Due to the Argentine economic and financial crisis of 2001 and 2002, law No. 25,561 (the “Emergency Law”) was issued in January 2002, creating a tax on the export of gas, oil and their derivatives for an initial period of five years.As the Emergency Law was a general law with no specific reference to law No. 19.640, the tax exemption for Tierra del Fuego was considered unmodified. On October 11, 2006, the Argentine Ministry of Economy and Production issued resolution 776-2006, which states that it is the Ministry’s interpretation that the export tax created by Emergency Law 25,561 of 2002 applies to hydrocarbon export sales generated from the tax-free district of Tierra del Fuego. On October 18, 2006, a second resolution, No. 56/2006, was issued by the National Customs Authority to clarify that in accordance with the Ministry’s interpretation as stated in resolution 776-2006, the export tax should be collected retroactively to when the original export tax was levied in early 2002. The Company’s position is that operations on the island of Tierra del Fuego remain exempt from Argentine federal taxes pursuant to Argentine law No. 19,640, and income generated in the concessions is not subject to Argentine federal taxes as long as the current exemption remains in effect. Nevertheless, the Company began paying and expensing this tax commencing with October 2006 sales. 8 Index APCO ARGENTINA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Regarding the retroactivity of the export tax, the Company filed a suit for protection against resolution No. 56/2006 and requested an injunction to prevent collection of the export tax on a retroactive basis. In February 2007, the court granted the injunction pending the outcome of the suit filed by the Company. Other companies with oil and gas interests on the island of Tierra del Fuego have taken similar actions.In March 2007, the Argentine court overseeing the suit filed by the Company issued a ruling in favor of the Company and that ruling is now being appealed by the Argentine taxing authority. Effective January 15, 2007, the Argentine government issued Law 26,217 extending the oil and gas export tax beyond the initial five year period and expressly clarifying that the export tax is applicable to hydrocarbon exports from the island of Tierra del Fuego. The Company is currently exporting all of its oil and condensate production from its concessions on the island of Tierra del Fuego. Tax Disputes – Obligatory Savings Deposit As discussed on page 43in the Company’sAnnual Reporton Form 10-K for the year ended December 31, 2006, after a lengthy judicial process, the Entre Lomas joint venture partners paid an obligatory savings deposit to the Direción General Impositva (“DGI”), the Argentine taxing authority, under dispute in twelve equal installments during the period July 2000 through June 2001. TheU.S. dollarvalue of the deposit as of June 30, 2007, pertaining to the Company’s 23 percent direct interest in Entre Lomas is $757 thousand and $983 thousand pertaining to its equity interesting Petrolera.As of the date of this report, Petrolera has not yet received an official written response from the DGI, but there has been ongoing contact with the Division of Refunds and Tax Adjustments and the request for reimbursement filed by Petrolera on behalf of the joint venture partners is being processed. (5) Investment in Petrolera Entre Lomas S.A. The Company uses the equity method to account for its investment in Petrolera Entre Lomas S.A. (“Petrolera”).Under the equity method of accounting, the Company's share of net income (loss) from Petrolera is reflected as an increase (decrease) in its investment account and is also recorded as equity income (loss) from Argentine investments. Dividends from Petrolera are recorded as reductions of the Company’s investment. Summarized unaudited financial position and results of operations of Petrolera are presented in the following tables. Petrolera’s financial position at June 30, 2007 and December 31, 2006 is as follows.Amounts are stated in thousands: June 30, 2007 December 31, 2006 Current assets $ 39,892 $ 49,406 Non current assets $ 130,842 $ 118,937 Current liabilities $ 19,267 $ 25,195 Non current liabilities $ 5,952 $ 5,718 Petrolera’s results of operations for the three months ended June 30, 2007 and 2006 are as follows.Amounts are stated in thousands: Six months ended June 30, 2007 2006 Revenues $ 72,488 $ 77,000 Expenses other than income taxes $ 35,661 $ 30,839 Net income $ 23,026 $ 27,253 9 Index APCO ARGENTINA INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (6) Contingencies In November of 2004, the Company received a formal notice from the Banco Central de la Republica Argentina (the Central Bank of Argentina or the “BCRA”), of certain proceedings based upon alleged violation of foreign currency regulations. Specifically, the BCRA claimed that between December of 2001 and November of 2002 the Company failed to bring into the country 100 percent of the foreign currency proceeds from its Argentine oil exports. In 1989, the government established guidelines that required most oil companies to bring into Argentina 30 percent of foreign currency proceeds from exports instead of 100 percent of such proceeds as was generally required of exporters in other industries. In 1991, all foreign exchange controls were lifted by the government. In response to Argentina’s economic crisis of 2001 and 2002, the government reintroduced foreign exchange controls in 2002 and as a result during 2002 the Company repatriated 30 percent of its proceeds from oil exports following the 1989 guidelines. An opinion from Argentina’s Attorney General, however, declared that the benefits granted to the oil and gas industry in 1989 were no longer effective and, therefore, 100 percent of such funds had to be repatriated. This opinion supported the position taken by the Argentine government during 2002. The government then revised its position in 2003 and expressly clarified that oil companies are required to only repatriate 30 percent of such proceeds. The government’s departure from its 2002 position was effective January 1, 2003, leaving some uncertainty in the law with regard to 2002. The BCRA audited the Company in 2004 and took the position that 100 percent of its foreign currency proceeds from its 2002 exports were required to be returned to the country rather than only 30 percent, as had been returned to the country by the Company in 2002. The difference for the Company totals $6.2 million. In December 2004, the Company filed a formal response disagreeing with the position taken by the BCRA. In addition, without admitting any wrongdoing, the Company brought into the country $6.2 million and exchanged this amount for Argentine pesos using the applicable exchange rates required by the regulation. It is anticipated by the Company that this matter will remain open for some time. Under the pertinent foreign exchange regulations, the BCRA may impose significant fines on the Company; however, historically few fines have been made effective in those cases where the foreign currency proceeds were brought into the country and traded in the exchange market at the adequate exchange rate and the exporters had reasonable grounds to support their behavior. As a result, it is premature to reach a conclusion as to the probability of an outcome or the amount of any loss to the Company that might result from this proceeding. There have been no new developments in this matter since the Company filed its formal response in December 2004. 10 Index Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion explains the significant factors that have affected the Company’s financial condition and results of operations during the periods covered by this report. FINANCIAL CONDITION To date, the Company has funded capital programs and past property acquisitions with its internally generated cash flow.Historically, the Company has not relied on other sources of capital, such as debt or equity, due to the turmoil that has periodically affected Argentina’s economy making financing difficult to obtain at reasonable terms, but also because the Entre Lomas concession, the Company’s primary source of liquidity, has had the ability to fund the Company’s development and exploration expenditures.In today’s banking environment, both international and Argentine banks are highly liquid and reasonable financing terms for companies with operations in Argentina may be available should the Company judge that financial leverage would improve capital efficiency. Although the Company has interests in several oil and gas properties in Argentina, its direct participation in the Entre Lomas concession and its equity interest in Petrolera Entre Lomas S.A. (“Petrolera”) generate most of its cash flow. During the six months ended June 30, 2007 the Company generated cash flow from operating activities of $15 million that included $6.1 million in dividends from Argentine investments. These amounts compare with net cash provided by operating activities of $17.8 million and dividends from Argentine investments of $6.9 million for the same period in 2006. Of the $15 million of operating cash flow generated during the first six months of 2007, $9.4 million was used for the Company’s capital program, of which $6.9 million represented funds used for development drilling, $1.4 million was used for plant and facilities, and $1.1 million was for the acquisition of 3D seismic information charged to expense as incurred.Additionally, $5.2 million was paid to the Company’s shareholders in the form of dividends. As of June 30, 2007, the Company had accumulated cash, cash equivalents, and short-term investments of $51.2 million, representing an increase for the year of $1.5 million. At present, management intends to execute its planned development activities in the Entre Lomas and Las Violetas concessions and its other Argentine oil and gas properties, and to invest in exploration and reserve acquisition opportunities in order to achieve continuing growth. The Company currently has no plans to seek external sources of financing and, as such, the Company plans to finance these activities by continuing to deploy the Company’s existing financial resources combined with cash flow generated by operations.Should the Company determine that financial leveraging would enhance its growth prospects as previously described, it may consider seeking external sources of financing in the future. OVERVIEW Net Income Through the six months ended June 30, 2007, the Company generated net income of $16 million. As described in the following paragraphs, net income was lower than the comparable period in 2006 mainly due to lower average oil sales prices and lower equity income from Argentine investments. In addition, net income was unfavorably impacted by higher costs and expenses including operating, selling and administrative, depreciation, depletion and amortization, greater Argentine taxes other than income due to export taxes related to its interests in the Las Violetas, Angostura, and Río Cullen concessions located on the island of Tierra del Fuego (collectively, the “TDF Concessions”), and an increase in exploration expense resulting from 3D seismic information acquired over the Las Violetas and Angostura concessions.These unfavorable variances more than offset the favorable effects of increased oil and natural gas sales volumes for the period compared to the first six months of 2006. 11 Index Oil Prices Volatility of oil prices has a significant impact on the Company’s ability to generate earnings, fund capital requirements, and pay shareholder dividends. Historically, the reference price for crude oil sales contracts in Argentina has been the spot market price of West Texas Intermediate crude oil (“WTI”), less a discount to provide for differences in gravity and quality.However, as the price of crude oil increased to record levels during 2004, politically driven mechanisms were implemented by the Argentine government for determining the sale price of oil produced and sold in Argentina. Today, WTI continues to be the reference price for oil sold in the country, and the aforementioned gravity and quality discounts still apply, but additional reduction factors have been gradually incorporated into pricing formulas that now act to considerably reduce the sale price net back to Argentine producers such that net back reductions escalate to higher and higher levels as WTI increases.Consequently, increases in oil prices have benefited oil producers outside of Argentina more than the Company.The reduced oil sale price net back received by the Company, after deducting the gravity and quality discount and the additional reduction factors, averages between 65 to 69 percent of WTI. The average price of WTI was $64.97 for the second quarter of 2007 compared to $70.46 for the second quarter of 2006.The average WTI price for the first six months of 2007 was $61.55, compared to $66.89 for the same period in 2006.As reflected in the statistical table at the end of Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, the Company’s total average crude oil sales price per barrel including its equity interests was $41.97 in the second quarter 2007, compared to $44.54 for second quarter 2006.For the first six months of 2007, the Company’s total average crude oil sales price was $40.78 compared to last year’s price of $43.38 for the same period. Natural Gas Prices The Company sells its natural gas to Argentine customers pursuant to peso denominated contracts with occasional spot market sales. Natural gas prices in Argentina have been on the rise since 2004.For further discussion of the evolution of natural gas prices in Argentina, please see Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Natural Gas Prices” on page 19 in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The statistical table at the end of Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” reflects the previously mentioned rise in natural gas prices. For the second quarter of 2007, the Company’s average natural gas sale price per thousand cubic feet (“mcf”), including its equity interests, averaged $1.62 compared with $1.32 during the comparable period in 2006. For the first six months of 2007, the Company’s average natural gas sales price was $1.64 compared to last year’s price of $1.30 for the first six months of 2006.To further demonstrate the gradual increase in natural gas prices, the average natural gas sale price per mcf for the first six months of 2005 was $0.86. Resolution 599/2007 for Natural Gas Supply On June 13, 2007, the Argentine Secretary of Energy issued resolution 599/2007 in order to regulate the supply of natural gas in the domestic market for the period 2007 to 2011 through a new natural gas supply agreement referred to as the “Acuerdo 2007-2011.” The resolution is intended to provide for equitable sharing of all sectors of the internal gas market among producers and establishes a mechanism for doing so based on average natural gas volumes produced from 2002 to 2004. The resolution determines which sectors of the market will have priority during periods of peak demand.During such periods, the residential market will have first priority.With respect to the lower-priced residential market, each producer’s current share of the residential market will be distributed based on an allocation of its volumes produced during that period, while natural gas production in excess of those volumes will be free to be sold to industrial customers at freely negotiated prices. Producers that have increased natural gas production since 2004 are at an advantage compared to those producers whose production has decreased because natural gas prices to residential customers remain frozen at less than 50 cents per mcf. For some time, larger producers have argued that they have been forced to supply a disproportionate share of this lower priced market. The resolution allows producers to choose to participate in the Acuerdo 2007-2011 gas supply agreement or not. However, if a producer chooses not to participate, then during periods of peak demand, or when there is a shortage of gas in the country, the government can force non-participating producers to be the first to supply excess residential volume demand above the base-line demand as projected in the Acuerdo 2007-2011, regardless of the non-participating producer’s contractual commitments. 12 Index The Company estimates going forward that resolution 599/2007 will not have a negative impact on natural gas sales prices in Acambuco and Tierra del Fuego, but, during peak demand periods, it could negatively impact natural gas sales prices in Entre Lomas. Nevertheless, because Entre Lomas gas revenues represent approximately five percent of the Company’s total operating revenues, the overall impact of the resolution is not expected to be material to the Company’s future results. Product Volumes During the six months ended June 30, 2007, oil sales volumes, net to the Company’s consolidated and equity interests, totaled 1,211.7 thousand barrels (“mbbls”), an increase of 34.4 mbbls, or three percent when compared with 1,177.3 mbbls sold during the comparable period in 2006. The increase is due to greater sales volumes generated by the TDF Concessions. During the six months ended June 30, 2007, natural gas sales volumes, net to the Company’s consolidated and equity interests, totaled 3.274 billion cubic feet (“bcf”), an increase of 241 million cubic feet, or eight percent when compared with 3.033 bcf sold during the comparable period in 2006. The increase relates to production volumes from the Macueta field in Acambuco and greater Tierra del Fuego gas volumes. During the six months ended June 30, 2007, liquefied petroleum gas (“LPG”) sales volumes, net to the Company’s consolidated and equity interest, totaled 8.8 thousand tons, a decrease of 13 percent when compared with 10.1 thousand tons sold during the comparable period in 2006. Increased volumes from the TDF Concessions were more than offset by a decrease in LPG production in the Entre Lomas concession. Capital Program During the six months ended June 30, 2007, the Company’s capital and exploration expenditures net to its consolidated interests totaled $9.4 million. Approximately $6.9 million of the capital expenditures to date pertain to development drilling, $1.4 million was for plant and facilities, and $1.1 million pertains to exploration costs expensed as incurred as a result of the acquisition of 3D seismic information over the Las Violetas and Angostura concessions and over the Capricorn exploration permit. During the first six months of 2007, Entre Lomas capital expenditures net to the Company’s consolidated interest totaled $6.9 million.During the period, three wells that were in progress at the end of 2006 were completed and put on production, 16 wells were drilled, completed, and put on production and four additional wells that commenced drilling prior to the end of the quarter are currently in various stages of drilling or completion.The Company and its partners plan to drill 40 wells in 2007, and have contracted the use of two drilling rigs throughout the entire year in 2007. In Acambuco, capital expenditures net to the Company’s interest totaled $545 thousand.During the first six months of 2007, the Acambuco partners completed drilling the Macueta 1003, a development well located to the south of the Macueta 1001(bis) well that was put on production in August of 2006.The Macueta 1003 is expected to be put on production in September of 2007.During the current quarter, construction of access roads and a drilling location were underway for the second exploration well in the Cerro Tuyunti structure with drilling expected to commence in the fourth quarter of 2007.It is expected to take approximately eleven months for the Cerro Tuyunti well to reach total depth.The Company’s participation interest in the Acambuco concession is 1.5 percent. In the TDF Concessions, capital expenditures for the first six months totaled $1.8 million.This amount includes the Company’s net share, or $979 thousand, of expenditures for the acquisition of approximately 350 square kilometers of 3D seismic over the Las Violetas and Angostura concessions.Expenditures for seismic acquisition are recorded as exploration expense when incurred.The balance of capital expenditures in the TDF Concessions was invested in capacity expansions of treating, handling, and transportation facilities in order to handle future expected increases in both oil and gas volumes.A new drilling program is scheduled to commence in August 2007. 13 Index Capital investments pertaining to the Company’s equity interest in Petrolera not reflected as such in the Consolidated Statement of Cash Flows represent an additional $8.9 million, for a combined capital investment total for the Company’s consolidated and equity interests of $18.4 million during the first six months of 2007. Increasing Costs As mentioned in Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” on page 23 in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, the costs of development wells, including the cost for drilling rigs, mud, cement, wireline services and tangible costs such as casing and surface equipment, have increased sharply over the last several years.For example, since 2004, the average cost of drilling a typical well in the Entre Lomas concession has increased from approximately $840 thousand to $1.3 million in 2007.The Company has also experienced significant increases in labor and oil field services accounted for as operating expense.The continuation of the trend of increasing costs, coupled with a decrease in oil prices during the first six months of 2007, has negatively affected operating margins realized by the Company. Business Development Agua Amarga In early 2007, Petrolera, the operator of the Entre Lomas concession and the Company’s equity investee, submitted a bid for the Agua Amarga exploration area that was offered for bid by the province of Río Negro.The province officially awarded the hydrocarbon exploration permit for the area to Petrolera in the second quarter of 2007. The Agua Amarga property is adjacent and to the south of the Entre Lomas concession and totals a surface area of 374 square kilometers, or approximately 92,000 acres.Evaluation of available two dimensional seismic information revealed areas of the Agua Amarga area to have geology similar to the Entre Lomas concession that may be attractive exploration drilling targets to the same formations that are productive in Entre Lomas.The terms of Petrolera’s bid include a work commitment over three years for both the acquisition of 3D seismic information and exploration drilling. The bid also provides for a royalty interest for the Río Negro province of 18.5 percent.The acquisition of 3D seismic information and drilling of the first well is expected to commence in the second half of 2007. Petrolera, Petrobras Energía S.A. (“PESA”), and the Company, the parties to the Entre Lomas joint venture, executed a letter agreement stating that the Petrolera bid for the Agua Amarga area was made on behalf of the Entre Lomas joint venture partners and that the participation interests of the parties in the Agua Amarga area will be 73.15 percent for Petrolera, 3.85 percent for PESA, and 23 percent for the Company. These are the same interests of the parties in the Entre Lomas joint venture.As a result, the Company’s direct participation interest in Agua Amarga and its stock ownership in Petrolera will combine for a total direct and indirect interest in the Agua Amarga permit of 52.79 percent. As in the Entre Lomas concession, Petrolera will act as the operator of the Agua Amarga area. Sur Río Deseado Este In 2005, the Company entered into an agreement in which it agreed to advance funds for the drilling of a development well and the implementation of a pilot program to inject heated water into the producing formation of the Estación Telhuelche field in this concession, in exchange for which the Company would earn, at its option, a participation interest in the concession.The agreement also provides the Company options to make additional investments that will entitle it to additional five percent incremental interests up to a maximum of 25 percent.The concession produces a small volume of oil, and it is believed that the limited volume of production is the result of emulsion problems in the producing reservoir and possible formation damage due to previous inappropriate well drilling techniques. During 2005 and 2006, the Company advanced $750 thousand for the previously mentioned projects and has the right, at its option, to acquire a ten percent participation interest in the concession.After observing positive production responses to the waterflood project, the Company advanced an additional $456 thousand in the second quarter of 2007 for expanding the secondary recovery project by injecting water at significantly higher temperatures with the objective of increasing oil mobility in the reservoir. The Company is of the opinion that, if fluid mobility can be achieved in the existing producing reservoir, this concession presents interesting hydrocarbon reserves upside potential with opportunities for both exploration and development drilling. 14 Index RESULTS OF OPERATIONS Second Quarter Comparison The following represents a comparison of results of operations for the three months ended June 30, 2007 compared with the same three month period in 2006. During the current quarter, the Company generated net income of $8.3 million. This represents a decrease of $2 million compared with net income of $10.3 million for the same quarter in 2006. The decrease in net income is due primarily to lower average oil sales prices, lower equity income from Argentine investments, higher costs and expenses including operating, selling and administrative, depreciation, depletion and amortization, and greater Argentine taxes other than income due to export taxes resulting from the Argentine government’s recent decision to apply export taxes to exports from the province of Tierra del Fuego. These unfavorable variances more than offset the favorable effects of increased oil and natural gas sales volumes for the period compared to the second quarter of 2006. Operating revenues improved by $188 thousand primarily due to increased natural gas sales volumes and higher natural gas and LPG sales prices, which combined to more than offset the decrease in average oil sales prices. Oil, natural gas, and LPG prices for the Company’s consolidated interests accounted for as operating revenues averaged $42.75 per barrel (“bbl”), $1.52 per mcf, and $458.93 per ton, respectively, during the current quarter, compared with $45.09 per bbl, $1.26 per mcf, and $406.59 per ton, respectively, for the same quarter in 2006. Oil, natural gas, and LPG sales volumes for the Company’s consolidated interests accounted for as operating revenues totaled 282 mbbls, 1.2 bcf of gas, and 2.0 thousand tons of LPG, respectively, during the current quarter, compared with 278 mbbls, 0.9 bcf, and 2.2 thousand tons, respectively, for the same quarter in 2006. The above price and volume comparisons in the foregoing paragraphs differ from those described in the previous sections titled “Oil Prices,” “Natural Gas Prices,” and “Product Volumes.”Those previous discussions compare prices and volumes for the Company’s combined consolidated and equity interests. Operating expense increased by $626 thousand during the current quarter compared with the same quarter in 2006. As previously described in the section “Increasing Costs” in this report, the increase is primarily due to a continuation of the trend of higher third-party service costs, an increase in rod pump operating costs resulting from a greater number of producing wells, higher costs for electrical power, and increased personnel costs.Reference is made to the statistical table at the end of this section for average production cost per unit information. Selling and administrative expense increased by $262 thousand due to higher business development activity reflecting management’s strategy to search for and evaluate growth opportunities. Depreciation, depletion and amortization expense increased by $424 thousand compared to the second quarter of 2006 primarily due to increased production volumes and the impact of increased depreciable well costs in the Entre Lomas and Tierra del Fuego concessions resulting from the 2006 drilling programs which costs began to be depreciated in 2007.Reference is made to the statistical table at the end of this section for average depreciation cost per unit information. The increase of $285 thousand in Argentine taxes other than income is a result of the Argentine government’s issuance of Law 26,217, effective January 15, 2007, in which the government extended the oil and gas export tax beyond the initial five year period and expressly clarified that the export tax is applicable to hydrocarbon exports from the island of Tierra del Fuego.Reference is made to the section “Export Taxes in Tierra del Fuego” on page 24 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, and to Note 4 “Income and Argentine Taxes” in the “Notes to Consolidated Financial Statements” in this report for further discussion of the government’s actions related to export taxes in Tierra del Fuego.The export tax did not apply to the province of Tierra del Fuego in the comparable quarter of 2006. Equity income from Argentine investments decreased by $1.3 million during the current quarter compared with the same quarter in 2006. The decrease is due primarily to lower Entre Lomas oil sales volumes and prices, and greater Entre Lomas concession operating costs. 15 Index Interest and other income increased by $413 thousand due to higher interest bearing balances of cash and cash equivalents compared to the second quarter of 2006, and increased other income associated with value-added tax recovery and compression services performed for third parties in Tierra del Fuego. Six-Month Comparison The following represents a comparison of results of operations for the six months ended June 30, 2007 compared with the same period in 2006. During the current six months, the Company generated net income of $16 million. This represents a decrease of $3.3 million compared with net income of $19.3 million for the same period in 2006. The decrease in net income is due primarily to lower average oil sales prices, lower equity income from Argentine investments, higher costs and expenses including operating, selling and administrative, and depreciation, depletion and amortization, an increase in exploration expense as a result of the acquisition of 3D seismic on the Las Violetas and Angostura concessions in Tierra del Fuego, and higher Argentine taxes other than income due to export taxes resulting from the Argentine government’s recent decision to apply export taxes to exports from the province of Tierra del Fuego.These unfavorable variances more than offset the favorable effects of increased oil and natural gas sales volumes for the period compared to the first six months of 2006. Operating revenues improved by $1.4 million primarily due to increased oil and natural gas sales volumes and higher natural gas and LPG sales prices, which combined to more than offset the decrease in average oil sales prices. Oil, natural gas, and LPG prices for the Company’s consolidated interests accounted for as operating revenues averaged $41.43 per barrel (“bbl”), $1.55 per mcf, and $423.99 per ton, respectively, during the current six months, compared with $43.83 per bbl, $1.24 per mcf, and $399.17 per ton, respectively, for the same period in 2006. Oil, natural gas, and LPG sales volumes for the Company’s consolidated interests accounted for as operating revenues totaled 570 mbbls, 2.3 bcf of gas, and 4.4 thousand tons of LPG, respectively, during the current six months, compared with 535 mbbls, 1.8 bcf, and 4.8 thousand tons, respectively, for the first six months of 2006. The above price and volume comparisons in the foregoing paragraphs differ from those described in the previous sections titled “Oil Prices,” “Natural Gas Prices,” and “Product Volumes.”Those previous discussions compare prices and volumes for the Company’s combined consolidated and equity interests. Operating expense increased by $1.3 million during the first six months compared with the same period in 2006. As previously described in the section “Increasing Costs” in this report, the increase is primarily due to a continuation of the trend of higher third-party service costs, an increase in rod pump operating costs resulting from a greater number of producing wells, higher costs for electrical power, and increased personnel costs.Reference is made to the statistical table at the end of this section for average production cost per unit information. Selling and administrative expense increased by $339 thousand due to higher business development activity reflecting management’s strategy to search for and evaluate growth opportunities. Depreciation, depletion and amortization expense increased by $639 thousand compared to the first six months of 2006 primarily due to increased production volumes and the impact of increased depreciable well costs in the Entre Lomas and Tierra del Fuego concessions resulting from the 2006 drilling programs which costs began to be depreciated in 2007.Reference is made to the statistical table at the end of this section for average depreciation cost per unit information. 16 Index Exploration expense increased by $488 thousand for the first six months of 2007.The majority of the increase is due to recording an expense of $979 thousand for the acquisition of approximately 350 square kilometers of 3D seismic information over the Las Violetas and Angostura concessions in Tierra del Fuego. The increase of $939 thousand in Argentine taxes other than income is a result of the Argentine government’s issuance of Law 26,217, effective January 15, 2007, in which the government extended the oil and gas export tax beyond the initial five year period and expressly clarified that the export tax is applicable to hydrocarbon exports from the island of Tierra del Fuego.Reference is made to the section “Export Taxes in Tierra del Fuego” on page 24 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, and to Note 4 “Income and Argentine Taxes” in the “Notes to Consolidated Financial Statements” in this report for further discussion of the government’s actions related to export taxes in Tierra del Fuego.The export tax did not apply to the province of Tierra del Fuego in the first six months of 2006. Equity income from Argentine investments decreased by $1.7 million during the first six months of 2007 compared with the same period in 2006. The decrease is due primarily to lower oil prices and greater Entre Lomas concession operating costs. Interest and other income increased by $698 thousand due to higher interest bearing balances of cash and cash equivalents during the period compared to the first six months of 2006, and increased other income associated with value-added tax recovery and compression services performed for third parties in Tierra del Fuego. 17 Index The following table illustrates total sales volumes of crude oil condensate, natural gas, and gas liquids and average sales prices and production and depreciation costs for the three and six months ended June 30, for the years indicated.Prices and costs are stated in US dollars per unit of product as indicated in the table. Periods Ending June 30 Three Months Six Months Summary of Operating Statistics 2007 2006 2007 2006 Sales Volumes (1): Consolidated interests Crude oil and condensate (bbls) 282,067 278,397 569,513 534,842 Gas (mcf) 1,168,045 887,891 2,260,504 1,806,416 LPG (tons) 2,042 2,232 4,396 4,802 Barrels of oil equivalent (boe) 500,709 452,576 997,854 892,262 Equity interests Crude oil and condensate (bbls) 317,325 334,726 642,176 642,453 Gas (mcf) 499,309 599,212 1,013,835 1,226,807 LPG (tons) 2,078 2,504 4,420 5,280 Barrels of oil equivalent (boe) 424,932 463,974 863,017 908,877 Total volumes Crude oil and condensate (bbls) 599,392 613,123 1,211,689 1,177,295 Gas (mcf) 1,667,354 1,487,104 3,274,339 3,033,223 LPG (tons) 4,121 4,736 8,816 10,082 Barrels of oil equivalent (boe) 925,641 916,550 1,860,871 1,801,139 Average Sales Prices: Consolidated interests Oil (per bbl) $ 42.75 $ 45.09 $ 41.43 $ 43.83 Gas (per mcf) 1.52 1.26 1.55 1.24 LPG (per ton) 458.93 406.59 423.99 399.17 Equity interests Oil (per bbl) $ 41.28 $ 44.08 $ 40.19 $ 43.00 Gas (per mcf) 1.85 1.40 1.86 1.38 LPG (per ton) 458.70 407.95 425.49 395.49 Total Oil (per bbl) $ 41.97 $ 44.54 $ 40.78 $ 43.38 Gas (per mcf) 1.62 1.32 1.64 1.30 LPG (per ton) 458.81 407.31 424.74 397.24 Average Production Costs (2): Oil, gas, and LPG operating expense per boe $ 5.50 $ 4.73 $ 4.99 $ 4.21 Oil, gas, and LPG depreciation expense per boe $ 4.80 $ 4.37 $ 4.47 $ 4.26 (1) Volumes presented in the above table represent those sold to customers and have not been reduced by the 12 percent provincial production tax that is paid separately and is accounted for as an expense by the Company.In calculating provincial production tax payments, Argentine producers are entitled to deduct gathering, storage, treatment, and compression costs. (2) Average production costs including oil inventory fluctuation expense and depreciation costs are calculated using total costs divided by consolidated interest sales volumes expressed in barrels of oil equivalent (“boe”).Six mcf of gas are equivalent to one barrel of oil equivalent and one ton of LPG is equivalent to 11.735 barrels of oil equivalent. 18 Index Item 3. Quantitative and Qualitative Disclosures about Market Risk The Company’s operations are exposed to market risks as a result of changes in commodity prices and foreign currency exchange rates. Commodity Price Risk The Company produces and sells crude oil and natural gas, and the Company’s financial results can be significantly impacted by fluctuations in commodity prices due to changing market forces. Based on current levels of oil production, a variation of plus or minus $1 per barrel in oil prices, without considering the effects of hedging, would on an annual basis cause fluctuations in the Company’s operating revenue, equity income, and net income to vary depending on the level of WTI. This is due to the reduction factors incorporated in oil sales pricing formulas in 2004 that reduce considerably the sale price net back to the Company such that net back reductions escalate to higher and higher levels as WTI increases. For example, a fluctuation in the price of WTI from $36 to $37 would on an annual basis cause a fluctuation in the Company’s operating revenue, equity income, and net income of approximately $987 thousand, $621 thousand, and $1.2 million, respectively. However, a fluctuation in the price of WTI from $60 to $61 would on an annual basis cause a fluctuation in the Company’s operating revenue, equity income, and net income of approximately $599 thousand, $347 thousand, and $714 thousand, respectively. The Company has historically not used derivatives to hedge price volatility, except for one occasion in 2004. Foreign Currency and Operations Risk The Company’s operations are located in Argentina. Therefore, the Company’s financial results may be affected by factors such as changes in foreign currency exchange risks, weak economic conditions, or changes in Argentina’s political climate.During 2002 and 2003, the Company recorded sizeable foreign currency exchange losses due to the significant devaluation of the Argentine peso that occurred as a consequence of Argentina’s economic problems during 2001 and 2002 described in the following paragraphs. Argentine Economic and Political Environment Argentina has a history of economic instability. Because the Company’s operations are exclusively located in Argentina, its operations and financial results have been, and could be in the future, adversely affected by economic, market, currency and political instability in the country as well as measures taken by the government in response to such instability. Reference is made to the section “Argentine Economic and Political Environment” on page 28 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, for a description of Argentina’s economic crisis of 2002 and the government’s reaction to that crisis. Over the last four years Argentina has been recovering from its economic crisis of 2001 and 2002 and its economy has grown at an annual rate of nine percent. Argentine economists are expecting economic growth of six percent for 2007. Of course, the growth experienced by Argentina during the last four years comes on the heels of the severe economic contraction that occurred from 1999 through 2002. Nevertheless, the resurgence of economic growth is a positive indicator for the future. At June 30, 2007, the peso to US dollar exchange rate was 3.09:1. Although Argentina’s economy has improved considerably since 2002, reducing inflation and unemployment, the country still finds itself in a delicate economic situation with remaining high levels of external indebtedness. 19 Index Item 4. Controls and Procedures An evaluation of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-(e) of the Securities Exchange Act of 1934) (Disclosure Controls) was performed as of the end of the period covered by this report. This evaluation was performed under the supervision and with the participation of the Company’s management, including the chief executive officer and chief financial officer. Based upon that evaluation, the chief executive officer and chief financial officer concluded that these Disclosure Controls are effective at a reasonable assurance level. The Company’s management, including the chief executive officer and chief financial officer, does not expect that the Company’s Disclosure Controls or its internal controls over financial reporting (Internal Controls) will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. The Company monitors its Disclosure Controls and Internal Controls and makes modifications as necessary; the Company’s intent in this regard is that the Disclosure Controls and the Internal Controls will be modified as systems change and conditions warrant. Second Quarter 2007 Changes in Internal Controls over Financial Reporting There have been no changes during the second-quarter 2007 that have materially affected, or are reasonably likely to materially affect, the Company’s Internal Controls over financial reporting. 20 Index PART II.OTHER INFORMATION Item 1.Legal Proceedings The information called for by this item is provided in Note 6 Contingencies in the Notes to the Consolidated Financial Statements included under Part I, Item 1. Financial Statements of this report, which information is incorporated by reference into this item. Item 1A.Risk Factors Part I, Item 1A. “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2006 includes certain risk factors that could materially affect our business, financial condition or future results. Those risk factors have not materially changed except as set forth below: The Company’s Articles of Association provide that the Company may pay dividends or make distributions out of the Company’s profits, the share premium account, or as otherwise permitted by law. In the event the Company has no profits for a given period and has accumulated deficits, the Company can make dividend or other distributions to its shareholders from the share premium account, which is similar to the paid in capital account under U.S. GAAP, as long as the distributions do not render the Company insolvent.If the Company elects to pay dividends at times when the Company does not otherwise have current profits or accumulated earnings and profits, such dividends could have a material adverse effect on the Company’s financial condition. Item 6. Exhibits The exhibits listed below are filed or furnished as part of this report: 3.1 – Memorandum of Association of Apco Argentina Inc., as amended. 3.2 – Articles of Association of Apco Argentina Inc., as amended. 31.1 – Certification of Chief Executive Officer pursuant to Rules 13a-14(a) and 15d-14(a) promulgated under the Securities Exchange Act of 1934, as amended, and Item 601(b)(31) of Regulation S-K, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 – Certification of Chief Financial Officer pursuant to Rules 13a-14(a) and 15d-14(a) promulgated under the Securities Exchange Act of 1934, as amended, and Item 601(b)(31) of Regulation S-K, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 – Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 21 Index SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. APCO ARGENTINA INC. (Registrant) By: /s/ Landy L. Fullmer Chief Financial Officer, Chief Accounting Officer and Controller (Duly Authorized Officer and Principal Accounting Officer) August 7, 2007 22 Index EXHIBITS INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION 3.1 Memorandum of Association of Apco Argentina Inc., as amended. 3.2 Articles of Association of Apco Argentina Inc., as amended. 31.1 Certification of Chief Executive Officer pursuant to Rules 13a-14(a) and 15d-14(a) promulgated under the Securities Exchange Act of 1934, as amended, and Item 601(b)(31) of Regulation S-K, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification of Chief Financial Officer pursuant to Rules 13a-14(a) and 15d-14(a) promulgated under the Securities Exchange Act of 1934, as amended, and Item 601(b)(31) of Regulation S-K, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 23
